Citation Nr: 0006695	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  93-12 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for a chronic, acquired 
psychiatric disorder, claimed as secondary to service-
connected atrophic left testicle.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for 
service connection for epilepsy.  

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a chronic, acquired 
psychiatric disorder, other than post-traumatic stress 
disorder or a disorder claimed as secondary to service 
connected atrophic left testicle.  

5.  Entitlement to an increased (compensable) disability 
evaluation for an atrophic left testicle.  



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the Armed Forces from 
October 1951 to August 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  The veteran appealed.  

In February 1995, the Board remanded the case to the RO for 
further development.  Following such development, the RO 
denied the claim and the case is again before the Board for 
appellate review.  

In August 1999, the veteran's representative, Vietnam 
Veterans of America, submitted a motion to the Board 
requesting removal as the veteran's representative, pursuant 
to 38 C.F.R. § 20.608(b)(2).  The Board granted the motion in 
September 1999.  By letter dated in November 1999, the Board 
notified the veteran of the revocation of the power of 
attorney in his appeal; he was offered an opportunity to 
appoint another representative; and was informed that his 
appeal would be deferred for 30 days to permit him to 
respond.  If he did not respond, the letter further advised 
him that the Board would thereafter proceed with its review 
without representation.  The veteran has not responded and 
the Board is proceeding in its appellate review.  

The Board notes that changes were made to the schedular 
criteria for evaluation of the genitourinary system as set 
forth in 38 C.F.R. § 4.115b, effective from February 17, 
1994.  Under the revised criteria, effective from September 
8, 1994, Diagnostic Codes 7523 and 7524 explicitly provide 
review for entitlement to special monthly compensation under 
38 C.F.R. § 3.350.  That is a separate issue raised in the 
rating schedule that must be addressed by the RO; however, it 
was not in the veteran's case.  Inasmuch as the RO has failed 
to address that issue, it is referred back to the RO for 
consideration.  Furthermore, as a separate issue, it is not 
intertwined with the issue currently before the Board, 
namely, entitlement to a compensable evaluation for atrophy 
of the left testicle.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
determination of the veteran's appeal has been obtained by 
the RO.  

2.  There is no competent medical evidence of a diagnosis of 
post-traumatic stress disorder (PTSD) for which service 
connection may be granted.  

3.  There is no competent medical evidence of a current 
chronic, acquired psychiatric disorder, claimed as secondary 
to service-connected atrophic left testicle.  

4.  In an October 1968 rating decision, the RO denied service 
connection for epilepsy and, although notified of the 
decision and advised of his appellate rights in a VA letter 
dated in November 1968, the veteran did not file an appeal.  

5.  Evidence associated with the file subsequent to the 
October 1968 rating decision, when considered alone or in 
conjunction with the evidence previously of record, does not 
establish that the veteran had epilepsy in service, that he 
has epilepsy which was manifest to a compensable degree 
within the one-year presumptive period following his 
separation from active service, that he currently has 
epilepsy, or otherwise establish any material fact that was 
not of record at the time of the October 1968 rating 
decision.  

6.  In a February 1987 rating decision, the RO denied service 
connection for a chronic, acquired psychiatric disorder and, 
although notified of that decision and advised of his 
appellate rights in a VA letter dated in February 1987, the 
veteran did not file an appeal.  

7.  Evidence associated with the file subsequent to the 
February 1987 rating decision, when considered alone or in 
conjunction with the evidence previously of record, does not 
establish that the veteran had a chronic acquired psychiatric 
disorder in service, that he has a psychosis which was 
manifest to a compensable degree within the one-year 
presumptive period following his separation from active 
service, that the veteran currently has a chronic, acquired 
psychiatric disorder, or otherwise establish any material 
fact that was not of record at the time of the February 1987 
rating decision.  

8.  The medical evidence confirms atrophy of only the 
veteran's left testis.  


CONCLUSIONS OF LAW

1.  The claim for service connection for PTSD is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim for service connection for a chronic, acquired 
psychiatric disorder, claimed as secondary to service-
connected atrophic left testicle, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

3.  The RO's October 1968 denial of service connection for 
epilepsy is final.  38 U.S.C.A. §§ 5107, 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.201, 20.202, 20.302, 20.1103 (1999).  

4.  New and material evidence to reopen a claim for service 
connection for epilepsy has not been presented.  38 U.S.C.A. 
§§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156 (1999).  

5.  The RO's February 1987 rating decision denying service 
connection for a chronic, acquired psychiatric disorder is 
final.  38 U.S.C.A. §§ 5107, 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 20.201, 20.202, 20.302, 20.1103 (1999).  

6.  New and material evidence to reopen a claim for service 
connection for a chronic, acquired psychiatric disorder, 
other than claimed PTSD or a psychiatric disorder claimed as 
secondary to service-connected atrophic left testicle, has 
not been presented.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).  

7.  The criteria for a compensable disability evaluation for 
atrophic left testicle have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-4.7, 
4.115b, Diagnostic Code 7523 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, of preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was, in fact, 
incurred during the veteran's service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

In addition, service connection may by granted for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  See 38 C.F.R. 
§ 3.310(a); see also Harder v. Brown, 5 Vet. App. 183, 187-89 
(1993).  That regulation has been interpreted to permit 
service connection for the degree of aggravation to a 
nonservice-connected disorder that is proximately due to or 
the result of a service-connected disorder.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Under such 
circumstances, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Id.  

The preliminary question to be answered, however, is whether 
the veteran has presented evidence of well-grounded claims 
for service connection.  A well-grounded claim is not 
necessarily a claim that will ultimately be deemed allowable.  
It is a plausible claim, properly supported with evidence.  
See 38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464 
(1997); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to the claim, and the claim must fail.  See Slater v. Brown, 
9 Vet. App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 
563, 568 (1996) (en banc); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  See 
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  The nexus requirement 
may be satisfied by evidence that a chronic disease subject 
to presumptive service connection manifested itself to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 
5 Vet. App. 36, 43 (1993).  

Alternatively, a claim may be established as well grounded 
pursuant to the chronicity provision of 38 C.F.R. § 3.303(b).  
That provision is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has the condition.  Such evidence must be medical 
unless it relates to a condition as to which, under he 
court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  

A.  PTSD

The Board notes that VA regulations pertaining to claims of 
service connection for PTSD were revised.  Under the criteria 
in effect prior to March 7, 1997, the following regulations 
were in effect pertaining to PTSD.

(f)	Post-traumatic stress disorder. 
Service connection for post-traumatic 
stress disorder requires medical evidence 
establishing a clear diagnosis of the 
condition, credible supporting evidence 
that the claimed inservice stressor 
actually occurred, and a link, 
established by medical evidence, between 
current symptomatology and the claimed 
inservice stressor.  If the claimed 
stressor is related to combat, service 
department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat 
citation will be accepted, in the absence 
of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  Additionally, if the 
claimed stressor is related to the 
claimant having been a prisoner-of-war, 
prisoner-of-war experience which 
satisfies the requirements of § 3.1(y) of 
this part will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  

38 C.F.R. § 3.304(f) (as in effect prior to March 7, 1997)

In June 1999, revised regulations concerning post traumatic 
stress disorder were published in the Federal Register which 
reflected the decision in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The regulations were made effective from the date of 
the Cohen decision.  The proposed regulations provide as 
follows:  

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with  Sec. 4.124(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes the veteran engaged in combat 
with the enemy and the claimed stressor 
is related to this combat, in the absence 
of clear and convincing evidence to the 
contrary, and provided that the clamed 
stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  

38 C.F.R. § 3.304(f) (as in effect from March 7, 1997)

As the new regulations merely codified an existing Court 
decision which the RO was bound by, there is no need to 
Remand this case to the RO for consideration of the revised 
regulations.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy." If VA determines the veteran 
engaged in combat with the enemy, and one or more of his 
claimed stressors is combat-related, then his lay testimony 
or statement is accepted as conclusive evidence of the 
stressor's occurrence, and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, 
or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, VA determines either that the veteran did not 
engage in combat with the enemy, or that he did engage in 
combat but that the alleged stressor is not combat-related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records that 
corroborate his testimony or statements.  See Zarycki, 6 Vet. 
App. at 98.  A determination of combat status is to be made 
on the basis of the evidence of record, and that status may 
be determined through the receipt of certain recognized 
military citations, service department records, or other 
supportive evidence.  However, mere presence in a combat 
zone, or the reporting of indirect experiences of an 
individual while there, are not sufficient to show that the 
veteran engaged in combat with the enemy.  See Collette v. 
Brown, 82 F.3d 389, 392 (Fed. Cir. 1996); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).

In the veteran's case, he served in Korea during the Korean 
Conflict and his awards and decorations include the Korean 
Service Medal with two Bronze Stars, and the Combat 
Infantryman's Badge.  The veteran maintains that the 
stressors of combat, include witnessing his fellow soldiers 
being wounded and killed, have caused his PTSD.  During his 
personal hearing, he stated that he remembered seeing a 
fellow soldier, named Perez who was from the veteran's 
hometown, blown up.  The veteran also related that he was a 
member of a company consisting of 102 personnel, of which 92 
ended up either wounded or killed.  Since his stressors are 
related to combat and since he is the recipient of the Combat 
Infantryman's Badge, which is a combat-related award, the 
Board finds that the evidence establishes the occurrence of 
the claimed stressors.  

Nonetheless, the grant of service connection for PTSD also 
requires a medical diagnosis of PTSD supported by 
recognizable stressors.  Unfortunately, there is no diagnosis 
of PTSD in the veteran's case.  The veteran's records consist 
of numerous VA examination and medical treatment reports for 
various periods from 1954 to 1998.  In August 1954, he 
underwent VA psychiatric examination and was diagnosed as 
having anxiety reaction.  In November 1986, he again 
underwent VA psychiatric examination and was diagnosed as 
having generalized chronic, mild anxiety.  The veteran's VA 
outpatient treatment report for October 1990 notes that he 
had never undergone treatment for a psychiatric disorder.  
During his personal hearing in October 1991, he testified 
that he has been nervous ever since his separation from 
service.  He related that he dealt with his condition on his 
own.  He claimed that he used to smoke, then he stopped 
smoking.  He used to drink, then he stopped drinking.  He 
then began looking for home remedies, such as drinking orange 
teas.  He stopped drinking coffee and other things that would 
aggravate his condition.  In 1994, the veteran underwent 
medical evaluations for the Commonwealth of Puerto Rico State 
Insurance Fund.  In April 1994, the State Insurance Fund 
psychiatric evaluation of the veteran found no psychiatric 
disorder.  The report of the veteran's October 1994 VA 
psychiatric examination notes a diagnosis of mild dysthymia.  

Pursuant to the Board's February 1995 remand, the veteran 
underwent VA psychiatric examination in November 1996, 
specifically to determine whether he has PTSD, or any other 
psychiatric disorder, and a board of three VA psychiatrists 
evaluated him in January 1997.  On review of the veteran's 
records, the examiners noted that the veteran had not had any 
hospitalization for a psychiatric disorder or any psychiatric 
prescriptions.  On examination, no psychiatric disorder was 
found.  The board of psychiatrists unanimously found that the 
veteran does not suffer from PTSD.  

Under the circumstances, there is no competent medical 
evidence, nor has the veteran submitted such competent 
medical evidence, establishing that he has, or ever has had, 
PTSD.  Thus, the veteran has not met the first criterion of 
establishing a well-grounded service connection claim, 
namely, a current medical diagnosis of PTSD based on combat 
stressors.  In the absence of competent medical evidence of 
the currently claimed PTSD (and a nexus between that claimed 
disability and specifically claimed combat stressors), there 
can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  

While the veteran asserts that he has PTSD based on combat 
stressors, as a lay person without medical training, he is 
not competent to offer an opinion on medical matters, such as 
the diagnosis of a disability and an opinion as to the 
relationship between that disability and service.  See Jones 
v. Derwinski, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  A claim must be 
supported by evidence and sound medical principles, not just 
assertions.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

B. Psychiatric Disorder, Secondary to
Service-connected Atrophic Left Testicle

The veteran is contending that he has a psychiatric disorder, 
claimed as secondary to his service-connected atrophic left 
testicle, i.e., that his claimed psychiatric disorder is 
proximately due to or the result of the service-connected 
disability.  In the veteran's case, there is no competent 
medical evidence establishing that the veteran has, or ever 
has had, a chronic acquired psychiatric disability that is 
etiologically related to his atrophic left testicle, either 
on the basis of causation or aggravation.  

The veteran's service medical records are devoid of any 
reference to an acquired psychiatric disorder.  Post-service, 
he underwent psychiatric evaluation in August 1954, as part 
of an over-all VA examination for trauma to the left testicle 
and complaints of dizzy spells.  During the examination, the 
prevailing mood was one of depression.  He complained of 
dizzy spells, followed by short-lasting periods of 
unconsciousness.  The veteran was also concerned about his 
capacity to impregnate women.  He stated that he had an 
injury on the left testicle and, since then, felt that he 
could not have children.  He further stated that he had 
recently given up his girl friend thinking that he would not 
be able to have children.  At the time of the examination, he 
stated that he felt listless and completely disinterested in 
what was going on around him.  He was living with his family 
and stated that his former girl friend still came around but, 
although he talked to her, he had discontinued an intimate 
friendship with her.  The veteran felt that there had been no 
change in his condition because no treatment had been given.  
The diagnoses were anxiety reaction, chronic, and atrophy of 
the left testicle.  

The veteran's medical records, both VA and private, for 
various periods of time between 1954 and November 1986 do not 
reflect any psychiatric disorder etiologically related to the 
atrophy of his left testicle.  The report of his November 
1986 VA psychiatric examination diagnosed generalized anxiety 
disorder, chronic, mild under Axis I and listed left testicle 
atrophy under Axis III (general medical conditions).  His VA 
outpatient treatment records for late 1989 to the end of 
December 1990 shown that he was seen for complaints of 
dizziness, but these records do not reflect any complaints 
pertaining to a psychiatric condition.  

During the veteran's personal hearing in October 1991, he 
attributed his claimed psychiatric disorder to stressors he 
experienced while on active duty in Korea.  His VA outpatient 
treatment records for January 1993 to September 1994 do not 
reflect any treatment pertaining to his left testicle atrophy 
or for a psychiatric condition.  

As noted earlier in this decision, the veteran's April 1994 
Commonwealth of Puerto Rico State Insurance Fund examination 
found no psychiatric disorder.  The report of the veteran's 
October 1994 VA psychiatric examination reflects the 
diagnosis of mild dysthymia.  A board of three VA 
psychiatrists evaluated him in January 1997.  On review of 
the veteran's records, the examiners noted that the veteran 
had not had any hospitalization for a psychiatric disorder or 
any psychiatric prescriptions.  On examination, no 
psychiatric disorder was found.  

No where in the record is there competent medical evidence of 
an etiological relationship between the veteran's claimed 
psychiatric disorder and his service-connected atrophic left 
testicle, and the veteran has presented none.  More 
significantly, there is no competent medical evidence that 
the veteran currently even has a chronic, acquired 
psychiatric disorder.  Hence, he has failed to meet the first 
criterion of establishing a well-grounded claim for service 
connection, namely, competent medical evidence of a current 
disability.  Obviously, without a current disability, no 
psychiatric disorder is present either on the basis of 
causation or aggravation.  In the absence of a psychiatric 
disorder, there can be no valid claim.  See Brammer, 3 Vet. 
App. at 225; Rabideau, 2 Vet. App. at 144.  

Although the veteran claims he has a psychiatric disorder, 
secondary to his service-connected atrophic left testicle, 
the only support for his contentions is his own unverified 
statements.  Because he is a person without medical training, 
he is not competent to establish the presence of medical 
disability and his statements as to medical causation are 
entitled to no probative weight.  See Jones, 7 Vet. App. at 
137; Espiritu, 2 Vet. App. at 494-95.  A claim must be 
supported by evidence and sound medical principles, not just 
assertions.  See Tirpak, 2 Vet. App. at 611.  


C.  Conclusion

The Board must conclude that the veteran has not submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim for service connection 
for PTSD or for a chronic, acquired psychiatric disorder, 
other than PTSD, on the basis of either causation or 
aggravation due to his service-connected left testicle 
atrophy, is well grounded.  As the duty to assist has not 
been triggered by evidence of a well-grounded claim, there is 
no duty to assist the veteran in developing the record to 
support his either of those claims for service connection.  
See Epps, 126 F.3d at 1468.  Besides, in the absence of a 
diagnosis of a current, chronic psychiatric disability, 
including PTSD, further development would serve no useful 
purpose.  Furthermore, the Board is aware of no circumstances 
that would put the VA on notice that any additional relevant 
evidence may exist which could be obtained that, if true, 
would well-ground the veteran's service connection claims on 
those issues.  See McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).

Although the RO did not specifically deny the claims as not 
well grounded, "when an RO does not specifically address the 
question whether a claim is well grounded but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the veteran solely from the omission of the 
well-grounded analysis."  See Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).  Moreover, as the veteran has been advised 
of the elements necessary to submit well-grounded claims for 
service connection for the claimed conditions, and the 
reasons why his current claims are inadequate, the duty to 
inform has been met.  See 38 U.S.C.A. § 5103(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


II.  New and Material Evidence to Reopen Claims

If new and material evidence is presented or secured with 
respect to a claim that previously has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  As defined by 
regulation, new and material evidence means evidence not 
previously submitted to agency decision makers, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156(a); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  There is no requirement, however, that 
in order to reopen a claim, that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
creates a reasonable possibility that the outcome of the case 
on the merits would be changed.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened and re-adjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1993).  If the Board's 
decision is favorable to the veteran, his claim must be 
reopened and decided on the merits.  See Glynn v. Brown, 6 
Vet. App. 523, 528-29. (1994).  

A.  Epilepsy

In October 1968, the RO denied service connection for 
epilepsy.  In reaching this determination, the RO had 
reviewed the veteran's service medical records, the results 
of his August 1954 VA examination, his August 1954 
application for VA hospital treatment, and his VA 
hospitalization summary for August 5, 1968 to August 30, 
1968. 

The veteran's service medical records are devoid of any 
complaints of dizziness or symptomatology associated with a 
seizure disorder.  There is no indication of any head injury 
while he was in service.  His August 1954 VA neurological 
examination found no objective evidence of neurological 
disorder.  The veteran's August 1954 application for VA 
hospitalization notes negative physical findings and 
diagnoses which included seizures of unknown cause, based on 
the veteran's complaints of occasional seizures with losses 
of consciousness.  In August 1968, he was hospitalized in a 
VA facility following a fall in which he sustained trauma to 
the right side of his skull, followed by a period of 
unconsciousness.  X-rays taken of the skull revealed negative 
results.  No history of dizziness or symptomatology 
associated with a neurologic disorder is noted in the 
hospital summary.  His discharge diagnoses included brain 
concussion.  

The RO denied service connection for epilepsy in October 
1968.  In explaining its decision, the RO found that there 
were no complaints, symptomatology, treatment, or injury 
associated with or findings of a neurological disorder in 
service, nor were there medical findings of a neurological 
disorder within the one-year presumptive period following his 
separation from service.  

The veteran was notified of the RO's October 1968 decision; 
however, he did not submit a Notice of Disagreement.  As 
such, the October 1968 rating decision became final based on 
the evidence then of record.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302.  

In December 1990, the RO received the veteran's current 
application to reopen his claim for service connection for 
epilepsy.  Although the RO's October 1968 determination is 
final, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108; Manio, 1 
Vet. App. at 145.  Inasmuch as the RO's October 1968 rating 
decision is the last final decision of record on this issue, 
the evidence that has been associated with the file since 
then is the evidence that must be considered in connection 
with the new and material evidence inquiry.  See Evans, 9 
Vet. App. at 282-83.

The evidence associated with the claims file since the RO's 
October 1968 final determination denying service connection 
for epilepsy consists of the veteran's private and VA medical 
records, including VA examination reports, for various 
periods from 1968 to 1998, and his testimony presented at his 
personal hearing in October 1991.  

The report of the veteran's January 1986 VA examination notes 
that there were unremarkable neurological findings.  His VA 
medical records for February 1986 to April 1986 pertain to 
cardiac consultation.  Those records do not contain any 
reference to neurological problems.  In November 1986, he 
underwent psychiatric evaluation, during which he gave a 
history of past episodes of dizzy spells, of falling, and 
loss of consciousness; however, the examiner noted that the 
veteran had never been diagnosed as having a convulsive 
disorder.  The veteran's VA outpatient treatment records for 
October 1989 to December 1990 show that he was seen for 
various complaints, including chest pains and hearing loss.  
In October 1990 he was complaining of headaches and gave a 
history of "epilepsy," and in December 1990, the diagnosis 
was rule out epilepsy.  

During the veteran's personal hearing held at the RO in 
October 1991, he related that he started having dizzy spell 
in service and that the symptoms continued after his release 
from service.  He maintained that soon after his entrance 
onto active duty he developed an infection, went on sick 
call, was treated, but thereafter he began experiencing dizzy 
spells, which have since continued.  In 1968, he maintained 
that he had the most serious seizure whereby he fell, struck 
his head, and sustained a concussion.  

The veteran's VA outpatient treatment records for January 
1993 to April 1994 show that he was seen in January 1993 for 
complaints of constant headaches, which the examiner found to 
be consistent with tension headaches.  The results of a 
February 1993 CT scan were normal.  The balance of those 
records pertains to complaints other than neurologic, 
although he was given medication for headaches.  From April 
1994 to September 1994, his medical records from the 
Commonwealth of Puerto Rico State Insurance Fund reflect 
primarily psychiatric evaluation.  These reports note a 
history of sinusitis, epilepsy, arthritis, and 
nephrolithiasis.  

The report of the veteran's December 1996 VA epilepsy and 
narcolepsy examination notes that he had not been taking 
anti-epileptic drugs since 1993 and that, since then, he has 
not had major seizure episodes or losses of consciousness, 
although he related that still experiences episodes of 
dizziness around once a month, during which he sits down 
until they subside.  On neurological examination, no aphasia, 
apraxia or agnosia was found.  There was no cranial nerve 
impairment.  He had a normal gait.  There was no focal motor 
deficit.  The diagnosis was seizure disorder, by history.  
The examiner noted that, based on the evidence, she was 
unable to offer an opinion as to the onset of the veteran's 
neurologic condition and /or seizure disorder.  

Pursuant to the Board's February 1995 remand, the RO 
requested VA medical records reflective of the veteran's 
alleged treatment in 1953 and 1954.  In response to the 
request, VA medical center personnel noted that the records 
for that period of time were not available.  

Applying the relevant law and regulations to the facts of 
this case, the Board notes that the medical evidence that has 
been associated with the claims file since the RO's October 
1968 decision is new, in the sense that it was not previously 
considered.  While it shows that the veteran was treated for 
complaints of headaches and dizzy spells, and contain 
notations of a history of epilepsy, this evidence is not 
material because it does not contain competent medical 
evidence that the veteran has, or ever has had, epilepsy.  

As for the veteran's testimony, it is basically a reiteration 
of his written contentions that were considered by the RO in 
reaching its October 1968 decision.  Furthermore, the 
veteran's statements, in and of themselves, do not constitute 
new and material evidence for purposes of reopening the 
claim.  While the veteran may well believe that he has 
epilepsy, as a lay person without medical training or 
expertise, he is not competent to render a probative opinion 
of the central issue in the case, i.e., whether he currently 
has the claimed disability, namely, epilepsy.  See Jones, 7 
Vet. App. at 137; Espiritu, 2 Vet. App. at 294-95.  Moreover, 
where, such as here, medical evidence is needed to establish 
service connection, the veteran's statements, without more, 
even if they were considered as new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  

Since the evidence submitted subsequent to the RO's final 
determination in October 1968 is not material, in that it is 
not probative of the question of whether the veteran has a 
current epileptic disability (and a nexus between the claimed 
disability and service), that evidence provides no basis for 
reopening the claim.  The RO's October 1968 decision denying 
the veteran entitlement to service connection for epilepsy 
remains final.  

B. Psychiatric Disorder 
(other than PTSD or secondary to atrophic left testicle)

In February 1987, the RO denied service connection for a 
chronic, acquired psychiatric disorder.  In rendering its 
decision, the RO reviewed the veteran's service medical 
records and his post-service private and VA medical records 
from 1954 through late 1986.  

The veteran's service medical records contain no indications 
of any complaints or symptomatology associated with any 
acquired psychiatric disorder.  The report of his August 1953 
separation examination shows that he was psychiatrically 
normal and the report does not contain any complaints or 
history of psychiatric problems.  His post-service VA 
examination report of August 1954 notes that his prevailing 
mood was one of depression and that he was concerned about 
dizzy spells and the results of an injury to his left 
testicle.  On examination, the diagnosis was chronic anxiety 
reaction.  In August 1968, he was hospitalized after falling 
and hitting his head.  The diagnoses included brain 
concussion.  The report of his VA psychiatric examination in 
November 1986 notes that he had never asked for psychiatric 
treatment nor had he been evaluated for a psychiatric 
disorder.  The diagnosis was generalized anxiety disorder, 
chronic, mild.  

In its February 1987 decision, the RO found that a chronic, 
acquired psychiatric disorder had not been incurred in or 
aggravated by active service and that a psychosis was not 
show within the one-year presumptive period following the 
veteran's separation from service.  The veteran was notified 
of that decision, along with his appellate rights, in 
February 1987.  He did not file an appeal.  

In December 1990, the RO received the veteran's application 
to reopen his claim for service connection for a psychiatric 
disorder.  Although the RO's February 1987 decision is final, 
as noted earlier in this decision, if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See 38 U.S.C.A. 
§ 5108; Manio, 1 Vet. App. at 145.  

The evidence associated with the veteran's claims file since 
the RO's February 1987 final determination consists of his VA 
medical records from 1989 to 1998, including reports of 
various medical evaluations, and his testimony presented at a 
personal hearing in October 1991.  The VA medical report of 
October 1990 notes that he had never received treatment for a 
psychiatric disorder.  During his October 1991 hearing, he 
contended that he has PTSD as a result of his Korean combat 
experiences.  The veteran's VA outpatient treatment records 
for January 1993 to April 1994 do not reflect any treatment 
for a psychiatric disorder.  

In October 1994, the veteran underwent VA psychiatric 
evaluation, which diagnosed mild dysthymia.  The April 1994 
psychiatric evaluation, performed by the Commonwealth of 
Puerto Rico State Insurance Fund, found no psychiatric 
disorder.  The VA psychiatric examination of November 1996 
found no psychiatric disorder and a board of three VA 
psychiatrists, after examination and review of the veteran's 
records, opined in January 1997 that they unanimously found 
the veteran was not suffering from PTSD, nor from any 
psychiatric condition secondary to his service-connected 
atrophic left testicle.  

In view of the foregoing, the Board must conclude that none 
of the evidence received since the RO's February 1987 final 
determination denying service connection for a psychiatric 
disorder, when viewed either alone or in light of the 
evidence previously of record, tends to indicate that a 
chronic, acquired psychiatric disorder was incurred in or 
aggravated by active duty, or that a psychosis was manifest 
within the one-year presumptive period following the 
veteran's separation from active duty service.  In making 
this determination, the Board notes that the evidence 
submitted in support of reopening the veteran's claim is new, 
in that the medical evidence has not been seen before.  
However, the evidence does not contain competent medial 
evidence of a current, chronic, acquired psychiatric 
disorder.  Without competent medical evidence of the 
existence of a current, chronic, acquired psychiatric 
disorder, obviously there can be no nexus between the claimed 
psychiatric disorder and the veteran's service.  

The veteran's testimony presented at his personal hearing is 
essentially a reiteration of his previously considered 
written contentions.  Although he believes that he currently 
has a psychiatric disorder that is related to service, he as 
not presented such evidence, and his statements alone are not 
sufficient to service as a predicate to reopen a previously 
disallowed claim.  See Moray, 5 Vet. App. at 214.  As a lay 
person, he is not competent to render a probative opinion on 
a medical matter, such as a diagnosis or etiology thereof.  
See Jones, 7 Vet. App. at 137; Espiritu, 2 Vet. App. at 294-
95.  

The new evidence is not probative in that it does not contain 
medical opinion that the veteran currently has a chronic, 
acquired psychiatric disorder.  Under the circumstances, the 
none of the evidence is new and material for purpose of 
reopening the claim of service connection for a psychiatric 
disorder (other than PTSD or secondary to service-connected 
atrophic left testicle), and the RO's February 1987 decision 
remains final.  

C.  Conclusion

The Board is aware of no circumstances in the matter of 
attempting to reopen the veteran's claim of service 
connection for either epilepsy or for a chronic, acquired 
psychiatric disorder (other than PTSD or secondary to a 
service-connected disorder) that would put the VA on notice 
of the existence of any additional relevant evidence that, if 
obtained, would provide a basis to reopen either claim.  See 
McKnight, 131 F.3d at 1485; Robinette, 8 Vet. App. at 77-78.  
Additionally, the Board finds that the duty to inform the 
veteran of the evidence necessary to complete his application 
to reopen his claim for service connection for either 
disorder has been met.  Id; 38 U.S.C.A. § 5103 (West 1991); 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).  This is 
particularly true in light of the fact that the RO informed 
the veteran of the legal requirement of submitting new and 
material evidence in its September 1998 Supplemental 
Statement of the Case.  See Robinette, 8 Vet. App. at 77-78.  
Furthermore, as veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen his 
finally disallowed claims, the benefit-of-the-doubt doctrine 
is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

As a final note, the Board points out that, in the July 1998 
Supplemental Statement of the Case, in addition to 
considering whether the veteran had submitted evidence that 
was new, and relevant and probative, the RO also referred to 
the third criterion that in order to reopen a claim, the new 
evidence, when viewed in the context of all the evidence, 
both new and old, must create a reasonable possibility of a 
change in outcome of the case on the merits.  See Evans, 9 
Vet. App. at 283, citing Colvin.  As earlier noted in this 
decision, the United States Court of Appeals for the Federal 
Circuit held in Hodge that there was no such legal 
requirement.  See  Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc).  That notwithstanding, the Board finds that the 
RO's actions are not prejudicial to the veteran since, for 
the reasons noted above (i.e., that no new and probative 
evidence has been submitted), the outcome of the case is the 
same whether the claim is considered under either the 
appropriate two- or formerly utilized three-prong tests for 
reopening claims.  Thus, to remand this case to the RO for 
consideration of the correct legal standard for reopening 
claims would be pointless and, in light of the above 
discussion, would not result in a determination favorable to 
him.  See VAOGCPREC 16-92 (O.G.C. Prec. 16-92), 57 Fed. Reg. 
49747 (1992).  



III.  Increased Rating

The veteran's service medical records show that, in May 1952, 
he fell injuring his left scrotum.  He went to sick call 
complaining of markedly swollen, tender and warm epididymis.  
The diagnosis was left epididymitis.  His separation physical 
examination report notes atrophy of the left testicle, 
secondary to trauma.  The RO granted service connection for 
atrophy of the left testicle, effective from the first day 
following the veteran's separation from active service, and 
assigned the disability a noncompensable evaluation, which 
has since been in effect.  

In December 1990, the VA received the veteran's application 
for a compensable evaluation for his left testicle, on the 
basis of pain.  

The veteran's VA outpatient treatment records for October 
1989 to December 1990 do not reflect any complaints or 
treatment pertaining to his service-connected atrophic left 
testicle.  During his personal hearing in October 1991, the 
veteran's testimony pertained to his service connection 
claims for psychiatric conditions and epilepsy, with no 
testimony presented pertaining to his increased rating claim 
for his atrophic left testicle.  His VA outpatient treatment 
records for January 1993 to April 1994 show treatment for 
complaints of sexual dysfunction.  

The veteran's April 1994 Commonwealth of Puerto Rico State 
Insurance Fund medical records contain no findings or 
indicate any complaints pertaining to the veteran's atrophic 
left testicle.  The report of the veteran's October 1994 VA 
examination note the presence of his atrophic left testicle, 
but no findings pertaining to the disability.  The report of 
his December 1996 VA genitourinary examination notes he 
related no difficulty with urinating or urgency.  On 
examination, left testicular atrophy was noted.  An addendum 
to the veteran's December 1996 neurologic examination, dated 
in March 1998, contains no reference to his atrophic left 
testicle.  

As a preliminary matter, the Board finds that the veteran's 
claim for an increased disability evaluation for his service-
connected left testicle atrophy is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  A mere allegation that a 
service-connected disability is more severe than reflected in 
the current evaluation is sufficient to establish a well-
grounded claim for an increased rating.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board is satisfied that all 
relevant facts have been properly developed, including 
actions requested in the Board's February 1995 remand, and 
that no further assistance to the veteran is required in 
order to comply with the duty to assist on this issue.  Id.  

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in the VA's Schedule for Rating 
Disabilities.  The percentage ratings represent, as far as 
can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  
It is thus essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.   However, 
the current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board notes that, effective from February 17, 1994, the 
rating criteria for evaluating genitourinary disorders under 
38 C.F.R. § 4.115b were revised; however, in this veteran's 
case, the revisions affecting testes were not affected in 
that there were no changes in the substantive content of the 
rating criteria under either Diagnostic Code 7523 or 7524.  
Hence, neither the former nor the revised version of the 
criteria is "more favorable" to the veteran as to the issue 
of an increased rating.  Accordingly, the Board finds that 
the veteran will not be prejudiced if the Board considers his 
claim based on the new criteria for evaluating and analyzing 
his left testicle atrophy.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

Further, as noted in earlier in this decision, under the 
revised criteria for genitourinary conditions, effective from 
September 8, 1994, Diagnostic Codes 7523 and 7524 explicitly 
provide for review for entitlement to special monthly 
compensation under 38 C.F.R. § 3.350.  Nevertheless, since 
that is a separate issue, which is not intertwined with the 
issue at hand of an increased rating, it has been referred to 
the RO for appropriate action.  

The veteran's service-connected left testicle atrophy is 
evaluated pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 
7524 for removal of a testis.  The Board notes that the 
assignment of a particular diagnostic code is completely 
dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  In the veteran's case, 
he has an atrophied left testicle, without surgical excision.  
As such, his left testicle disability is more appropriately 
evaluated under Diagnostic Code 7523 for complete atrophy of 
the testis.

Under Diagnostic Code 7523, complete atrophy of one testicle 
warrants a noncompensable evaluation.  For a 20 percent 
evaluation, there must be complete atrophy of both testes.  
In the veteran's case, he is service connected for only one 
atrophied testicle.  There is no indication in any of his 
records that his other testis is abnormal.  Under the 
circumstances, a noncompensable evaluation for left testicle 
atrophy is appropriate, in the absence of medical evidence 
of, and entitlement to service connection for, complete 
atrophy of both testes.  

Also, a compensable evaluation is not warranted under any 
other potentially applicable diagnostic code.  Even if his 
disability were considered under Diagnostic Code 7524, for a 
compensable evaluation he would have to have had one testis 
removed as the result of a service-incurred injury or 
disease, with the absence or nonfunctioning of the other 
testis unrelated to service.  

As for the veteran's complaint of pain on urination, which 
only was made at the time he filed his application for an 
increase in disability evaluation in 1990, the Board notes 
that his medical records, including VA examination reports 
from the late 1980's to present do not reflect any notation 
of left testicle pain, let alone treatment for complaints 
thereof.  On recent VA examination, he related that he had no 
difficulty with pain on urinating or with urgency.  

Hence, the Board finds that the currently assigned 
noncompensable evaluation for the veteran's left testicle 
atrophy fully comports with the applicable schedular 
criteria.  However, in the absence of medical evidence 
establishing more significant loss, there is no basis for 
more that the currently assigned evaluation.  

The above discussion is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the Board notes that there is no indication 
that the schedular criteria are inadequate to evaluate the 
veteran's service-connected disability.  The evidence does 
not show, nor has the veteran contended, that his service-
connected atrophic left testicle has caused marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation), or that his service-connected 
atrophic left testicle has necessitated frequent periods of 
hospitalization, or that the disability otherwise has 
rendered impracticable the application of the regular 
schedular standards.  In the absence of evidence of such 
factors, the Board is not required to remand this mater to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Service connection for post-traumatic stress disorder is 
denied.  

Service connection for a chronic, acquired, psychiatric 
disorder, claimed as secondary to service-connected atrophic 
left testicle, is denied.  

In the absence of new and material evidence, the petition to 
reopen a claim for service connection for epilepsy is denied.  

In the absence of new and material evidence, the petition to 
reopen a claim for service connection for a chronic, 
acquired, psychiatric disorder, other than post-traumatic 
stress disorder or a disorder claimed as secondary to service 
connected atrophic left testicle, is denied.  

A compensable disability evaluation for an atrophic left 
testicle is denied.  



		
	N.R. ROBIN
	Member, Board of Veterans' Appeals



 

